Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 
Response to Amendments/Arguments
 
Claims 4, 5, 7, 8, 10, 13, 14, 19 and 20 have been canceled; currently claims 1-3, 6, 9, 11, 12 and 15-18 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

Applicant argued in the paragraph straddling pages 6 and 7 of the amendment filed 3/2/2021 that Engstrom only discloses one landmark.  However, Engstrom discloses “…the image is divided into…blocks and a color histogram is calculated for each block. Then the color histograms…are concatenated into one feature vector” in paragraph 25.  Clearly, each of the plurality of color histograms can be considered a landmark.  Additionally, Lochbichler further discloses using sheet material as a property of a document (i.e., a document landmark) for classification purpose.  Therefore, the argument is not persuasive.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over APA (Admitted Prior Art of paragraphs 1 and 2 of the instant specification), Engstrom (US 2016/0232428), Chaney et al. (US 5,926,568), Lei et al. (US 2009/0154778) and Lochbichler et al. (US 2016/0176672).

Regarding claim 1, APA discloses:
receiving, for classification (and selection of a document type validation process), a document image comprising pixels;
comparing the document image to document templates (of the selected document template classification group) to classify a document type of the received image;
[Paragraph 2. Note that selecting a template classification group is taught by Engstrom; see the analysis below.  Note further that Official Notice is taken that template matching for document recognition was well known prior to the effective filing date of the claimed invention that one of ordinary skill in the art would have 

APA does not expressly disclose the following, which are taught by Engstrom, Chaney, Lei and Lochbichler:
processing the pixels of the document image to identify a plurality of landmarks present therein, a landmark including one or a combination of document properties, (one of which is a document material);
[Engstrom: Fig. 1 and paragraph 25 (“…the image is divided into…blocks and a color histogram is calculated for each block. Then the color histograms…are concatenated into one feature vector”).  Note that the plurality of color histograms are considered a plurality of landmarks, which are concatenated into one feature vector for subsequent classification.  That one of the landmarks is document material is taught by Lochbichler (see the analysis below) and this additional landmark can be concatenated to the feature vector in an obvious manner that one of ordinary skill in the art would have known in order to generate a more discriminating feature vector]
selecting a document template classification group based on the landmarks identified within the document image, each document classification group formed based on clusters of representative landmarks;
[Engstrom: Figs. 1-3 and paragraphs 27 (“…calculate S104 distance measures between each image of the plurality of stored images by using the only one 
a document template classification group is representative of a plurality of document templates, each document template classification group including at least one landmark, each landmark defined by properties of pixels, relations between pixel properties, and classification values that are utilized to perform the selection of the document classification group
[Chaney: Col. 12, line 65-Col. 13, line 5 (“…to generate a robust model or template, the present invention employs (1) discrete, sparse set of points, the template sites, which serve as landmarks at which certain image features are to be measured, and (2) the local relations between these sites, template links, which serve to constrain the possible deformations that a template can undergo when it is applied to an image”)]
(that the document is also received) for a selection of a document type validation process;
forwarding the document image and the document type classification to a document type validation process
Lei: Figs. 2, 3 and paragraphs 41 (“…document object types are used to represent each node within the tree-like data structure…leaf nodes represent specific document types, e.g.,…passport document type object”), 59 (“…host system 20…traversing document identification framework 34 (54)…to identify the unknown document as one of the plurality of document type objects”), 60 (“Upon identifying the unknown document…host system 20 may authenticate the security document based upon the availability of certain security features specific to the particular document type object identified during verification (56)”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify APA with the teachings of Engstrom, Chaney and Lei as set forth above.  The reasons for doing so at least would have been to reduce the computation load, as Engstrom indicates in paragraphs 4 and 5; for the templates to be robust, as Chaney indicates in Col. 12, line 65-Col. 13, line 5; as well as to take advantage of the availability of security features specific to the particular document type object for authenticating the document, as Lei indicates in paragraph 60 recited above.

The combined invention of APA, Engstrom, Chaney and Lei does not disclose that one of the properties comprising a landmark is document material.  This feature is taught by Lochbichler.  See, Fig. 1 (refs. 5, 13, 14) and paragraphs 45 (“…The sheet material stack 5 comprises several sheet material pieces 5-1 to 5-n”), 49 (“…image acquisition unit 13…capture an image of the surface 51 of the single sheet material 

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention of APA, Engstrom, Chaney and Lei  by including document material as one of the properties, as taught by Lochbichler.  The reasons for doing so at least would have been to facilitate the picking-up of the document, as Lochbichler indicates in paragraph 19.

Regarding claims 2, 3 and 6, APA further discloses:
(claim 2) wherein the document image is of a negotiable document
(claim 3) wherein the negotiable document is a currency note
(claim 6) wherein the self-service terminal is an automated teller machine
[Paragraph 1]

Regarding claim 18, it is similarly analyzed and rejected as per the analysis of claim 1, as well as the Official Notice that using an image device, a data processor and a memory storing instructions so that desired functions can be realized and using a network device to transmit and receive documents were both well known in the art prior to the effective filing date of the claimed invention.  [For example, see Fig. 1 and paragraph 17 (“The device for creating information analysis report according to the 


>>><<<
Claims 9, 11, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over APA, Engstrom (US 2016/0232428), Chaney et al. (US 5,926,568), Lei et al. (US 2009/0154778), Lochbichler et al. (US 2016/0176672) and Rosner et al. (US 8,255,796).

Regarding claim 9, the combined invention of APA, Engstrom Chaney, Lei and Lochbichler discloses all of its limitations, including the limitation that the document  properties comprising a landmark include document material (per the analysis of claim 1) except for the following, which is taught by Rosner:
storing a plurality of document template classification groups each including data defining landmarks present within a respective group of document classification templates that are applied to classify a received document image as a particular document type to select a document validation process to validate a presented document of the received document image
[Col. , lines (“…There is also a need in the art for a variety of document template types from which to choose”); claim 1 (“…displaying a first plurality of selectable items, each selectable item representing a template group comprising a different plurality of related document templates”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Rosner as set forth above.  The reasons for doing so at least would have been for to facilitate the matching of a document to only a subset of templates so as to reduce the computation cost, as one of ordinary skill in the art would have known.

Regarding claim 11, it is similarly analyzed and rejected as per the analysis of claim 9 (base claim) and claim 2.

Regarding claim 12, it is similarly analyzed and rejected as per the analysis of claim 9 (base claim) and claim 3.

Regarding claim 15, it is similarly analyzed and rejected as per the analysis of claim 9 (base claim) and claim 6.

Regarding claim 16, it is similarly analyzed and rejected as per the analysis of claim 9 (base claim) and claim 7 (with the additional reference of Zalevsky et al. (US 2009/0147378) and the corresponding motivation.).

Regarding claim 17 Official Notice is taken that defining the plurality of document template classification groups in the recited manner was well known prior to the effective filing date of the claimed invention in order to cluster templates into groups.




Conclusion and Contact Information

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        March 12, 2021